
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [R07-OAR-2004-IA-0001; FRL-7672-2] 
        Approval and Promulgation of Implementation Plans; State of Iowa 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          EPA proposes to approve the State Implementation Plan (SIP) revision submitted by the state of Iowa. This revision pertains to the order and permits issued by the state to control particulate matter (PM10) emissions from Blackhawk Foundry and Machine Company in Davenport (Scott County), Iowa. This approval would make the order and permits Federally enforceable. 
        
        
          DATES:
          Comments on this proposed action must be received in writing by July 12, 2004. 
        
        
          ADDRESSES:

          Comments may be mailed to Harriett Jones, Environmental Protection Agency, Air Permitting and Compliance Branch, 901 North 5th Street, Kansas City, Kansas 66101. Comments may also be submitted electronically or through hand delivery/courier; please follow the detailed instructions in the Addresses section of the direct final rule which is located in the rules section of this Federal Register. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Harriett Jones at (913) 551-7730, or at jones.harriett@epa.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of the Federal Register, EPA is approving the state's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial revision amendment and anticipates no relevant adverse comments to this action. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated in relation to this action. If EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed action. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on part of this rule and if that part can be severed from the remainder of the rule, EPA may adopt as final those parts of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the rules section of this Federal Register. 
        
          Dated: June 3, 2004. 
          James B. Gulliford, 
          Regional Administrator, Region 7. 
        
      
      [FR Doc. 04-13178 Filed 6-9-04; 8:45 am] 
      BILLING CODE 6560-50-U
    
  